Exhibit 10.18







AMENDMENT OF THE

Omega Commercial Finance Corp. & Gardens VE Limited

Strategic Alliance Agreement




WHEREAS, both the original STRATEGIC ALLIANCE AGREEMENT as made and entered into
as of February 10, 2012 and the March 27, 2013 AMENDMENT by and between CCRE
Capital LLC a wholly owned subsidiary of Omega Commercial Finance Corporation,
herein after referenced as (“OMEGA”), and Gardens VE Limited (Company No.
07071936) a British Company, and its managing members, assignees, affiliates and
agents herein after referenced as ("GARDENS") as collectively the (“Strategic
Alliance” and or "Partners”) hereby state as follows as of the date herein the
operating of  GARDENS (the "Subsidiary Strategic Alliance”) to undertake the
acquisition and refurbishment of the La Posta Golf Course and Luxury Hotel  (the
“Project”).




Whereas: Flavio Zuanier (“Zuanier”) is responsible for transferring an
additional forty-six (46%) ownership interest in GARDENS to (“OMEGA”) now
totaling a controlling interest of Ninety-Five (95%) percent of the ownership
interests in Gardens VE Limited (Company No. 07071936) a British Company, and
Zuanier will retain five (5%) ownership interest.




Whereas: Zuanier in consideration of transferring controlling interest to
(“OMEGA”) shall receive One Million (1,000,000) shares of Omega Commercial
Finance Corporation restricted stock authorized in the name of Flavio Zuanier.




Whereas: The (“Subsidiary Strategic Alliance”) will become a majority owned
subsidiary of Omega Commercial Finance Corp effective only upon the consent of a
PCAOB auditor and the Form 8-K SEC  filing by  (“OMEGA”s) management.




Whereas:  (“OMEGA”) has controlling Interest in the amount of Ninety-Five (95%)
percent and twenty-five percent (25%) Profit Participating Interest pro rata for
all mortgages, liens, operating expense, and or encumbrances the
development/project herein of GARDENS may have at time of disbursements of
profits.




Whereas:  Zuanier has a minority Interest in the amount of five (5%) percent and
seventy-five percent (75%) Profit Participating Interest pro rata for all
mortgages, liens, operating expense, and or encumbrances the development/project
herein of GARDENS may have at time of disbursements of profits.




IN WITNESS WHEREOF, This Amendment of the Agreement may be executed in
counterpart, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Signatures delivered via
photocopy, facsimile, or electronic mail attachment shall be deemed equivalent
to original signature for all purposes. This Amendment supersedes the terms and
conditions of the March 27, 2013 Amendment.




CCRE Capital LLC &

OMEGA COMMERCIAL FINANCE CORP.




/s/ Jon S. Cummings

_________________________________________

 Jon S. Cummings IV, President




DATE:  2 /10 /2013




Gardens VE Limited (Company No. 07071936)




/s/ Zuanier Flavio

_________________________________________

Zuanier Flavio, CEO




DATE:  04 /12 /2013






